Exhibit 21.1 Subsidiaries Ingenious Paragon Global Limited, a British Virgin Islands company Forever Well Asia Pacific Limited, a Hong Kong company Guangxi Liuzhou Baicaotang Medicine Limited (“WFOE”), a wholly-foreign owned enterprise, incorporated in the People’s Republic of China Hefeng Pharmaceutical Co. Limited, which is incorporated in the People’s Republic of China Guangxi Liuzhou Baicaotang Medicine Retail Limited, whichis incorporated in the People’s Republic of China. Guangxi Liuzhou Baicaotang Jian Kang Chan Ye Limited, whichis incorporated in the People’s Republic of China.
